Title: Mercy Otis Warren to Abigail Adams, 27 May 1776
From: Warren, Mercy Otis
To: Adams, Abigail


     
      Plimouth 27 May 1776
     
     My dear Mrs. Adams will undoubtedly Wonder that she has not heard from me since I Left Braintree, but want of Health, a Variety of Avocations, with some Axiety of Another Nature must be my Excuse. I have scarcely taken up a pen since my Return to Plimouth. Indeed I feel as if I was about to quit the use of it. So Great is the force of Habit that not accustoming myself to that Employment in which I have taken so much Delight, I find would soon Make it a task Rather than a pleasure.
     As to your kind Interrogations with Regard to the health of your Plimouth Friends, for myself I Can Give no very Good account though am much Better than when I Left Watertown, but I hope the Countenance of the Bearer of this will Convince you that the salutary air of Plimouth has been very Advantagous to him, and I dare say he will Join me in Recommending a Journey this way as a Restorative to the Health of Portia before the Exstreem heat Comes on. I would propose that Next week should Give me this pleasure. If that is not Convenient, do Let me know when it is probable you may Execute this plan. I shall order a person to Call on you on Fryday for Letters, and as it will be a Good oppertunity should be Glad of some other Volumes of Rollins History. The young Gentleman for whose use I ask them would have Returnd the first by this Conveyance but I have Detained it A Little Longer.
     I am Exceedingly Concernd at the accounts we hear from Canada. If you have any Late Inteligence do Let me know.
     A severe Nervous head ach has afflicted me for two days, and is now so painful that it Renders me unfit Even to Attemp to Entertain my Friends in the Epistolary way, nor should I have made an Effort of the kind but that I might justly put in my Claim to what you know would give great pleasure to your affectionate
    